Examiners Amendment
1.    This document is responsive to Applicant’s amendment and arguments filed 4/27/2021. All prior rejections and objections are withdrawn. Applicant’s amendments are similar to the amendments or mirror the method claims in parent application 15/823, 559, thus are allowed for similar reasoning reproduced below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims
	The application has been amended as follows, to remove the dependency from claims previously cancelled: 
	Claim 133:  The method according to claim [132,  
	Claim 134:  The method according to claim [132,  
Claim 135:  The method according to claim [6] 134,  
Claim 136:  The method according to claim [3] 132,  
Claim 137:  The method according to claim [8] 132,  
Claim 138:  The method according to claim [9] 137,  
Claim 147:  The method according to claim [18] 140,  
3.    Claims 1 and 130-161 are allowed for the reasons mentioned below. Claims 2-129 are cancelled.
As to the closest prior art Corizon in view of Aigner do not teach or suggest as amended into the claims the storing of a hierarchical data structure of service entities that process user requests to a composite interface where one of the service entities includes an aggregation service with a child entity representing the composite interface and the source application. The prior art of Corizon and Aigner teach the creation of composite interfaces and the use of rules to create an interface comprising source application interface elements and the construction of a model for said interface. However, Corizon does not teach or suggest the aggregation service with a child entity that represents the source and the composite interface along with a modelled relationship interface that the model is distinct from the application implementing the composite interface. Thus, as Independent claims 1, and 139 have these feature, the claims now stand 
Therefore, in reconsideration of the prior art and in light of the amended claims, the prior art does not suggest or disclose the features as described above, either singly or in combination and therefore the claims as amended are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on M-f 9-5.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179